Citation Nr: 1819519	
Decision Date: 04/02/18    Archive Date: 04/12/18

DOCKET NO.  14-25 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Whether the debt in the amount of $6140 for overpayment of VA death pension benefits is valid.


ATTORNEY FOR THE BOARD

Dan Brook, Counsel








INTRODUCTION

The Veteran served on active duty from April 1945 to October 1946.  He died in November 1988.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2013 decision of the St. Paul, Minnesota Regional Office (RO) and Pension Management Center of the Department of Veterans' Affairs (VA).  The case appears to be under the jurisdiction of the San Diego, RO.  

In her June 2014 Form 9, the appellant requested a Board hearing at the RO.  That hearing was scheduled for October 24, 2016.  However, the appellant did not report for the hearing and has not subsequently indicated that she wanted to reschedule.  Consequently, the hearing request is deemed to be withdrawn.  


FINDING OF FACT

The appellant's monthly death pension payments were retroactively reduced effective August 1, 2010 after VA was informed that the appellant had ceased receiving specific home health services effective January 25, 2011; the retroactive reduction resulted in an assessment of an overpayment of death pension benefits in the amount of $6140.


CONCLUSION OF LAW

The overpayment in the amount of $6140 was legally created and the underlying debt is valid.  38 U.S.C. § 5112, 5302 (2012); 38 C.F.R. §§ 1.911, 1.956, 1.962, 3.500, 21.9635 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Board acknowledges VA's duties in notifying claimants of the evidence needed to support a claim, as well as the relative duties of VA and claimants in obtaining such evidence.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, these provisions do not apply in overpayment cases.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002).  

II.  Analysis

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  38 U.S.C. § 5302; 38 C.F.R. § 1.962.  Thus, in order for the Board to determine whether an overpayment was created properly, it must be established that the appellant was not entitled legally to the benefits in question.  38 U.S.C. § 5112 (b)(10); 38 C.F.R. § 3.500 (b); Erickson v. West, 13 Vet. App. 495, 499 (2000), withdrawn on other grounds, Erickson v. Gober, 20 Vet. App. 506 (2000).

Also, if a debt is solely the result of VA administrative error, the effective date of the reduction of benefits is the date of the last payment based on this error, and consequently, there is no overpayment charged to the appellant.  38 U.S.C. § 5112 (b)(10); 38 C.F.R. §§ 3.500 (b)(2), 21.7635(q)(2).  A finding of "sole administrative error" requires not only error on the part of VA, but that the beneficiary is unaware that the payments are erroneous.  38 U.S.C. § 5112 (b) (10); 38 C.F.R. § 3.500 (b)(2).  If the claimant fails to provide full disclosure of facts or should know an error has been made, yet accepts the payment, the overpayment will not be considered due to sole administrative error.  See VA Manual 22-4, Part III, § 2.03.  See also Jordan v. Brown, 10 Vet. App. 171, 174 (1997).

Pursuant to 38 U.S.C. § 1521 (a), death pension is a benefit payable to a surviving spouse based on the nature of a Veteran's service.  Death pension benefits are paid at the maximum annual pension rate (MAPR) reduced by the amount of annual income received by the surviving spouse.  38 U.S.C. § 1521 (b); 38 C.F.R. §§ 3.3 (a)(3), 3.23(a), (b),(d)(4). 

In determining income for this purpose, payments of any kind from any source are counted as income during the 12-month annualization period in which received unless specifically excluded.  See 38 U.S.C. § 1503; C.F.R. § 3.271.  The maximum annual rate of improved pension for a surviving spouse is specified by statute and is increased periodically under 38 U.S.C. § 5312.  See 38 C.F.R. § 3.23. 

The types of income which are excluded from income for VA pension purposes include welfare benefits; maintenance benefits furnished by a relative, friend, or a charitable organization; VA pension benefits; casualty loss reimbursement; profit from the sale of property; joint accounts; medical expenses; expenses of last illnesses, burials, and just debts; educational expenses; a portion of the beneficiary's children's income; Domestic Volunteer Service Act Programs payments; distributions of funds under 38 U.S.C. § 1718; survivor benefit annuities; Agent Orange settlement payments; restitution to individuals of Japanese ancestry; cash surrender value of life insurance policies; income received by American Indian beneficiaries from trust or restricted lands; Radiation Exposure Compensation Act payments; and Alaska Native Claims Settlement Act payments.  38 C.F.R. § 3.272.

Exclusions from countable income can specifically include unreimbursed medical expenses to the extent that they are in excess of five percent of the applicable maximum annual pension rate.  38 C.F.R. § 3.272 (g).  Social Security Administration (SSA) disability and survivor benefits are not excludable from countable income, but welfare benefits, such as supplemental security income (SSI), are excludable from countable income for purposes of receipt of pension.  See 38 C.F.R. § 3.272; VA ADJUDICATION PROCEDURE MANUAL (M21-1), Part V.iii.1.B.2.g.

The MAPRs are to be given the same force and effect as if they are published in VA regulations.  38 C.F.R. § 3.21.

In a September 2010 decision, the RO granted the appellant entitlement to death pension with aid and attendance allowance effective July 19, 2010.  In a subsequent September 2010 letter, the RO indicated that the appellant had specifically been awarded $364 per month in death pension benefits beginning August 1, 2010.  The RO noted that the amount of the award was arrived at by determining the Veteran's annual income and deducting the appropriate portion of the Veteran's unreimbursed medical expenses.  The RO noted that it had counted $15,222 in Social Security Administration (SSA) benefits as annual income and had used medical expenses of $7308, which represented the amount the appellant had paid for home health care and Medicare Part B from August 1, 2010.  This reduced the appellant's countable income for pension purposes to $8310.  

In a February 2011 letter, an attorney providing one-time assistance indicated that the appellant had stopped receiving home health care services on January 25, 2011.  As a result, the attorney asked that VA take immediate action to terminate payment of monthly pension benefits to the appellant so that she might avoid being assessed with an overpayment.  

In a subsequent April 2012 letter, the RO noted that it had received the information indicating that the appellant had stopped receiving the home health care services in January 2011.  The RO also noted that it had received an eligibility report and a medical expense report from the appellant in February 2011.  Based on this information, the RO proposed to reduce the amount of medical expenses that could be deducted from the appellant's countable income for pension purposes to $1158 effective August 1, 2010.  This new lower amount of deductible medical expenses resulted in an increase in the appellant's annual countable income for pension purposes to $14460 effective August 1, 2010.  As this new level of countable income exceeded the applicable MAPR of $12681 for an individual with no dependents, the RO proposed to stop the appellant's pension payments effective August 1, 2010.  The RO noted that this adjustment could result in the appellant being assessed an overpayment.  

In the July 2013 decision, after receiving updated information concerning the appellant's unreimbursed medical expenses, the RO reduced rather than terminated the appellant's monthly pension effective August 1, 2010.  The RO reduced the monthly pension amount to $200 effective August 1, 2010; to $171 effective August 1, 2011; to $258 effective February 1, 2012; and to $100 effective January 1, 2013. 

Effective August 1, 2010, the RO had counted $15,222 in annual SSA income and deducted the appropriate portion of $5344 in reported unreimbursed medical expenses from this amount, resulting in countable income of $10,274.  The applicable MAPR for this period was $12681.  Effective August 1, 2011, the RO again counted $15,222 in annual SSA income and deducted the appropriate portion of $4997 in reported unreimbursed medical expenses from this amount, resulting in countable income of $10,621.  The applicable MAPR for this period was again $12681.  From February 1, 2012, the RO counted $15,766 in annual SSA income and deducted the appropriate portion of $6143 in reported unreimbursed medical expenses from this amount, resulting in countable income of $10,033.  The applicable MAPR for this period was $13,138.  From January 1, 2013, the RO counted $16,042 in annual SSA income and deducted the appropriate portion of $4297 in reported unreimbursed medical expenses from this amount, resulting in countable income of $12,162.  The applicable MAPR for this period was $13,362.   The RO noted that these changes had created an overpayment that would be separately assessed to the appellant.  

In an August 2013 letter the VA Debt Management Center indicated that the appellant was being assessed a $6140 overpayment (due to the reduction of her monthly pension benefits).  

In her June 2014 Form 9, the appellant indicated that she understood that she had an outstanding debt with the VA.  She also indicated that she wanted to continue to repay the debt from her monthly VA benefit.  She asked that her SSA award not be garnished to repay the debt.  She noted that she lived on a very fixed income and could not afford her monthly expenses if her SSA benefits were reduced.  

In a December 2014 letter, the appellant requested that her payment to VA through a federal treasury offset be reduced to $25 per month.  She noted that her income covered basic necessities each month with very little left over and that her current payment of $187.80 created a real hardship for her.  

In a January 2016 letter, the Debt Management Center (DMC) noted that the appellant's outstanding debt was $2573.95.  The DMC noted that based on the size of the appellant's debt it could not accept a payment of "$50 per month" but could accept a payment of $75 a month, as this would allow for repayment of the debt within a reasonable time frame.    

The above summarized evidence shows that the appellant's pension benefits were properly reduced after the RO learned that the appellant has stopped receiving her home health services effective January 1, 2011.  This in turn resulted in an increase in her countable income for pension purposes because a smaller amount of unreimbursed medical expenses could be deducted from her overall income.  As a result, the RO reduced her monthly pension payments, as the increase in countable income had resulted in a smaller difference between this income and the applicable MAPR.  See 38 U.S.C.A. § 1521 (b); 38 C.F.R. §§ 3.3 (a)(3), 3.23.  The reduction became effective August 2010, as this was the beginning of the 12 month annualization period.  See 38 U.S.C. § 1503; C.F.R. § 3.271.  Notably, the appellant has not specifically argued that she continued to receive the home health services in question after January 1, 2011 and also has not questioned the accuracy of the RO's adjustment of her monthly pension benefits based on the reduction in unreimbursed medical expenses due to the ending of the home health services.  Additionally, the Board's general review of the RO's calculations has not uncovered any inaccuracies.  

In her August 2013 notice of disagreement, the appellant's social worker did provide additional reporting concerning medical expenses.  However, these expenses were not itemized and it is not clear what portion of them were unreimbursed.  Thus, the reporting was too non-specific to result in alteration of the level of deduction from countable income for unreimbursed medical expenses incurred prior to August 1, 2013 (i.e. the time frame covered by this appeal).  The social worker also reported other significant monthly expenditures but unfortunately these expenditures (e.g. rent, utilities, cable etc) are not subject to exclusion or deduction from income for pension purposes.  Additionally, the Board has considered whether any submission by the appellant within 180 days following the Debt Management Center's demand letter dated August 9, 2013 could be construed as a request for waiver of the underlying overpayment.  See Edwards v. Peake, 22 Vet. App. 57.  The only communication around this time frame that could have potentially qualified was the August 2013 notice of disagreement.  However, review of the record shows that this document was dated August 9, 2013 and was also received by VA on August 9, 2013.  Consequently, it could not have been in response to demand letter, which was issued on August 9, 2013 (and thus received by the appellant after this date) and which notified the appellant of the right to request a waiver within 180 days of the date of the letter.    

The Board notes that in her June 2014 Form 9, the appellant indicated that she understood that she had an outstanding debt with VA and was simply asking that her SSA benefit not be garnished to repay it as she lives on a very fixed income.  Unfortunately, it does appear that the appellant has had to apply monies from her monthly SSA benefit toward repayment of the debt.  However, based on the January 2016 letter from the Debt Management Center (DMC) indicating that the outstanding debt had been reduced to $2573.95 and that the DMC would accept $75 per month as a repayment plan, the Board is hopeful that the debt has not been too much of a strain on the appellant's finances and will soon be repaid in full.  However, if the remaining debt repayment is significantly straining the appellant's finances, she should contact the DMC to see if her monthly payment can be reduced.    


ORDER

The debt in the amount of $6140 for overpayment of VA death pension benefits is valid.


____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


